ON MOTION FOR RECONSIDERATION EN BANC

ORDER

On August 28, 2001, Frederick H. Dambach (“Dambach”) filed a motion for reconsideration en banc of the court’s August 14, 2001 order denying his petition for a writ of mandamus to direct the Court of Appeals for Veterans Claims to vacate its order remanding his case to the Board of Veterans’ Appeals.
Dambach’s motion for reconsideration en banc was circulated as a motion for reconsideration first to the motions panel that acted on his petition for writ of mandamus. The motions panel issued an order on October 24, 2001 that denied Dambach’s motion for reconsideration.
Thereafter, the motion for reconsideration en banc, and the motions panel order, were circulated to the circuit judges who are in regular active service.
Upon consideration thereof,
IT IS ORDERED THAT:
*915Dambach’s motion for reconsideration en banc is denied.